DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101 and/or 112 2nd paragraph
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




3.	Claim 35 is rejected under 35 U.S.C. 101 and/or 35 U.S.C.112 2nd paragraph.  
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. For example, a claim which read: "A process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon." was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Other decisions suggest that a more appropriate basis for this type of rejection is 35 U.S.C. 101. In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid." 
4.	Claim 29 recites the limitation "thermally stable electrospun barrier" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 22-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2003/0228350 A1) in view of Eric et al., US 2012/0088424.
 Chu discloses a electrospun material (para [0016], [0017]), comprising: at least two independent fiber populations (para [0017], an article comprising different biodegradable and/or bioabsorbable fibers wherein said fibers can comprise one component comprising at least one thermally unstable species (para [0022], [0075], aliphatic polyester, polyglycolide or poly(glycolide-co-lactide); a the fiber components of at least one thermally stable species (para [0021], [0073], poly(p-dioxanone); and further wherein the fiber components are co-mingled and distributed throughout the electrospun material (para [0080], [0107], different fibers interleaved with each other in the form of a fibrous matrix.   Chu further discloses thermally stable species comprises a bioabsorbable polyether-ester (para [0022], [0075], aliphatic polyester... polyglycolide or poly(glycolide-co-lactide.)Chu further discloses the wherein the bioabsorbable polyether-ester comprises poly(para-dioxanone) (para [0021], [0073], poly(p-dioxanone). Chu further discloses the thermally unstable species of bioabsorbable polyester (para [0021], [0073], poly(p-dioxanone). Chu further discloses, wherein the bioabsorbable polyester is a 
With regard to the claimed “major” and “minor” fiber proportions, Chu teach a biodegradable and/or bioabsorbable fibrous article comprising different biodegradable and/or bioabsorable fibers (e.g., materials, diameters) and wherein different fibers can refer to fibers of different biodegradable and/or bioabsorbable materials (claim 1 and claim 7). Chu teach an electrospun fibrous article wherein the article can specifically contain a controlled percentage (10-50 wt. %) of submicron fibers (para [0086]) and fibers having a diameter greater than 1 micron (claims 2 and 3). Since Applicants do not limit the major and minor fiber populations to include specific ratios and/or percentages, the Examiner is of the position that absent unexpected results a person of ordinary skill in the art would easily recognize that the fibrous electrospun article of Chu can be made to comprise at least two distinct types of fibers made from two different biodegradable and/or bioabsorbable materials in differing amounts. The Examiner considers the terms major and minor relative terms and would encompass an article comprising two distinct fiber populations wherein the amount of each fiber population only differ slightly. Further Applicants do limit the fibrous article to having a specific or a combination of characteristics and/or properties. Additionally, since Chu teach the claimed thermally unstable and thermally stable polymer specifies, it is also expected that the claimed heat distortion or absence thereof would be observed when the article is exposed to heat. Therefore, based on the teachings of Chu an ordinary worker in the art to would be able to optimize and vary the amounts of each fiber type to achieve a desired characteristic or property. It has been held that, where the general conditions of a 
Chu does not teach thermally heat treating the electrospun fibrous materials. 
The published patent application issued to Eric et al., teach a dimensionally stable non-woven web made from biocompatible/bioabsorbing electrospun fibers (title, abstract and sections 0094-0105, 0159). Eric et al., further teach heat treating the web at a temperature of at least 50C (section 0171). Eric et al., disclose that applying heat to the web without substantial melting or distorting imparts beneficial properties to the finished web (section 0172-0173). Therefore, motivated by the desire to impart beneficial properties the a fibrous web comprising electrospun biocompatible fibers, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to thermally treat the fibrous web article of Chu as taught by Eric et al. 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11 and 14 of copending Application No. 14/610130(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought in the instant application is fully encompassed in copending Application No. 14/610130.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDA SALVATORE/Primary Examiner, Art Unit 1789